Case Number: KC-2021-0136
Filed in Kent County Superior Court
                   Case 1:21-cv-00103-JJM-PAS
                   Case
Submitted: 3/4/2021 12:23 PM
                            1:21-cv-00103-JJM-PAS   Document 1-5
                                                    Document 3 Filed
                                                                 Filed03/04/21
                                                                       03/04/21 Page
                                                                                 Page4 1ofof244 PageID
                                                                                                PageID #:
                                                                                                       #: 20
                                                                                                          41
Envelope: 2990304
Reviewer: Lindsay Z.




                                                             Page 4
Case Number: KC-2021-0136
Filed in Kent County Superior Court
                   Case 1:21-cv-00103-JJM-PAS
                   Case
Submitted: 3/4/2021 12:23 PM
                            1:21-cv-00103-JJM-PAS   Document 1-5
                                                    Document 3 Filed
                                                                 Filed03/04/21
                                                                       03/04/21 Page
                                                                                 Page5 2ofof244 PageID
                                                                                                PageID #:
                                                                                                       #: 21
                                                                                                          42
Envelope: 2990304
Reviewer: Lindsay Z.




                                                             Page 5
Case Number: KC-2021-0136
Filed in Kent County Superior Court
                   Case 1:21-cv-00103-JJM-PAS
                   Case
Submitted: 3/4/2021 12:23 PM
                            1:21-cv-00103-JJM-PAS   Document 1-5
                                                    Document 3 Filed
                                                                 Filed03/04/21
                                                                       03/04/21 Page
                                                                                 Page6 3ofof244 PageID
                                                                                                PageID #:
                                                                                                       #: 22
                                                                                                          43
Envelope: 2990304
Reviewer: Lindsay Z.




                                                             Page 6
Case Number: KC-2021-0136
Filed in Kent County Superior Court
                   Case 1:21-cv-00103-JJM-PAS
                   Case
Submitted: 3/4/2021 12:23 PM
                            1:21-cv-00103-JJM-PAS   Document 1-5
                                                    Document 3 Filed
                                                                 Filed03/04/21
                                                                       03/04/21 Page
                                                                                 Page7 4ofof244 PageID
                                                                                                PageID #:
                                                                                                       #: 23
                                                                                                          44
Envelope: 2990304
Reviewer: Lindsay Z.




                                                             Page 7
